Citation Nr: 1047346	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  05-08 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1. Entitlement to service connection for cause of death.

2. Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318 (2010). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to April 1973. 
The appellant is the Veteran's surviving spouse. 

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, denying the benefits sought on 
appeal. 

In March 2007, the appellant was scheduled to appear for a Board 
hearing. The hearing was postponed and rescheduled at the 
appellant's request. In October 2007, the appellant was scheduled 
for a second Board hearing and failed to appear. In an October 
2007 statement, the appellant said she was unable to attend the 
hearing due to health issues and requested another hearing. In 
October 2007, under the provisions of 38 C.F.R. § 20.704 (2010), 
the motion to reschedule a hearing before a Veterans Law Judge 
(VLJ) was denied. 

These matters were the subject of a Board remand dated in 
September 2008. 


FINDINGS OF FACT

1. The Veteran died in 2003 from acute myocardial infarction, due 
to or as a consequence of coronary heart disease (ischemic heart 
disease).  

2.  The Veteran served in-country in the Republic of Vietnam.




CONCLUSION OF LAW

A disability incurred in or aggravated by service caused or 
contributed substantially or materially to the Veteran's death. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply. This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.") and 
the Court of Appeals for Veterans Claims (as noted by citations 
to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration. Its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) 
(implementing the cited statute); see also Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990) (The Board's statement of reasons and bases 
for its findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the claimant 
to understand the precise basis for the Board's decision, as well 
as to facilitate review of the decision by courts of competent 
appellate jurisdiction. The Board must also consider and discuss 
all applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

The Board grants the appellant's claim for service connection for 
cause of death. See 38 C.F.R. §§  3.303, 3.304, 3.307, 3.309, 
3.312(a).
 
The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Generally, in order for a veteran to prevail on the merits for a 
service-connection claim, the Board must find (1) medical 
evidence of current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The survivors of a Veteran who has died from a service-connected 
disability or compensable disability may be entitled to receive 
dependency and indemnity compensation. 38 U.S.C.A. § 1310 (West 
2002). The death of a Veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death. 38 U.S.C.A. § 1101, 1112 (West 
2002); 38 C.F.R. § 3.312(a) (2010).

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312. The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto. 
38 C.F.R. § 3.312(b). A contributory cause of death is inherently 
one not related to the principal cause. In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection. 38 C.F.R. § 3.312(c)(1) 
(2010).

VA regulations provide that a veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) 
(2010).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, ischemic heart disease, to 
include acute myocardial infarction, will be service-connected 
even though there is no record of such disease during service, 
unless there is evidence to the contrary. 38 C.F.R. § 3.309(e) 
(2010).

The Veteran's death certificate states that his death was caused 
by an acute myocardial infarction due to coronary heart disease, 
also known as ischemic heart disease. 

During the pendency of the claim, on March 25, 2010, VA published 
in the Federal Register a proposed rule that would amend 
38 C.F.R. § 3.309(e) to establish a presumption of service 
connection for among other disorders, ischemic heart disease, 
based upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  75 Fed. Reg. 14,391.  On August 31, 
2010, VA published in the Federal Register a final rule amending 
38 C.F.R. § 3.309(e) to establish such presumptions.  75 Fed. 
Reg. 53,202.  The final rule was effective August 31, 2010.  
However, the rule was identified as a major rule and, thus, the 
implementation of the rule was subject to the provisions of the 
Congressional Review Act (CRA).  The CRA requires an agency to 
wait 60 days before implementing a major rule to allow Congress 
the opportunity to review the regulation.  
   
On October 29, 2010, VA issued a memorandum lifting the stay of 
appeals affected by the new herbicide-related presumptions.  The 
memorandum notes that the CRA waiting period for the regulation 
expired on October 30, 2010, and accordingly, the stay of the 
adjudication of the affected claims was lifted effective October 
30, 2010.  

The Veteran's service treatment records reflect that he served in 
the Republic of Vietnam during the requisite period. Given these 
factors, service connection for the cause of the Veteran's death 
is granted.  See 38 C.F.R. §§  3.307(a)(6)(iii),  3.309(e), 
3.312(c)(1). 

The appellant's claim of entitlement to DIC benefits under 38 
U.S.C.A § 1318(a) is mooted by this action.

Given the granting of the benefit, any further development or 
notification action  under the Veterans Claims Assistance Act of 
2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 
2008).


ORDER

Entitlement to service connection for cause of death is granted.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


